 1   William C. Callaham (SBN: 60728)
     wcallaham@wilcoxenlaw.com
 2   Christopher G. Romero (SBN: 309164)
 3   cromero@wilcoxenlaw.com
     WILCOXEN CALLAHAM, LLP
 4   2114 K Street
     Sacramento, California 95816
 5   Telephone: (916) 442-2777
 6
     Facsimile: (916) 442-4118
     Attorneys for Plaintiffs,
 7   DEAN GODING and DORENA GODING
 8                        UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10
     DEAN GODING and DORENA                              Case No. 2:19-CV-00504-MCE-KJN
11   GODING,                                             Judge: Hon. Morrison C. England, Jr.
12
                                  Plaintiffs,            STIPULATION RE DISMSSAL
13                                                       OF ACTION WITH PREJUDICE;
     v.                                                  ORDER THEREON
14

15
     GRAVITY CARTEL, LLC, and DOES 1
     through 100, inclusive,
16
                                  Defendants.
17

18

19          IT IS HEREBY STIPULATED TO by and between Plaintiffs, DEAN
20   GODING and DORENA GODING, by and through their attorneys of record,
21   Wilcoxen Callaham, LLP, and Defendant, GRAVITY CARTEL, LLC, by and
22   through its attorneys of record, Wilson, Elser, Moskowitz, Edelman & Dicker LLP,
23   as follows:
24          WHEREAS, Plaintiffs, Dean Goding and Dorena Goding, filed their
25   Complaint against Defendant, Gravity Cartel, LLC, in the Superior Court for the
26   State of California for the County of Yolo, Case No. YOSU-CVPO-2019-268-1,
27   on February 5, 2019;
28   ///
                                                {00270535}1
               STIPULATION AND ORDER RE DISMISSAL OF ACTION WITH PREJUDICE; ORDER THEREON
     253378192v.1
 1          WHEREAS, Defendant, Gravity Cartel, LLC, filed a notice of removal of
 2   the above-entitled action in the United States District Court for the Eastern District
 3   of California, Case No. 2:19-CV-00504-MCE-KJN, on March 21, 2019;
 4          WHEREAS, Plaintiffs, Dean Goding and Dorena Goding, and Defendant,
 5   Gravity Cartel, LLC, have settled this matter on or about April 8, 2021;
 6          WHEREAS, the settlement agreement provides for the dismissal of the
 7   above-entitled action with prejudice and the parties bearing their own attorney’s
 8   fees and costs;
 9          THEREFORE, the parties hereby stipulate to a dismissal of the above-
10   entitled action with prejudice, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules
11   of Civil Procedure, with the parties bearing their own attorney's fees and costs.
12   Dated: May 28, 2021                       WILCOXEN CALLAHAM LLP
13

14                                             By:      /s/ William C. Callaham             _
                                                       William C. Callaham
15
                                                       Christopher G. Romero
16                                                     Attorneys for Plaintiffs,
                                                       DEAN GODING and
17                                                     DORENA GODING
18

19   Dated: May 28, 2021                        WILSON ELSER MOSKOWITZ
                                                   EDELMAN & DICKER, LLP
20

21
                                               By:     /s/ E. Paul Doughtery, Jr.           _
22                                                     E. Paul Dougherty, Jr.
                                                       Robert M. Anderson
23                                                     Attorneys for Defendant,
24                                                     GRAVITY CARTEL, LLC

25   ///
26   ///
27   ///

28   ///
                                              {00270535}2
               STIPULATION AND ORDER RE DISMISSAL OF ACTION WITH PREJUDICE; ORDER THEREON
     253378192v.1
 1                                            ORDER
 2          Pursuant to the above stipulation entered into by and between the parties to
 3   the above-entitled action, IT IS HEREBY ORDERED:
 4          1. The above-entitled action is dismissed with prejudice pursuant to Rule
 5             41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure; and
 6          2. Each party shall bear their own attorney’s fees and costs.
 7          3. The Clerk of Court is directed to close the case.
 8          IT IS SO ORDERED.
 9

10   Dated: May 28, 2021
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              {00270535}3
               STIPULATION AND ORDER RE DISMISSAL OF ACTION WITH PREJUDICE; ORDER THEREON
     253378192v.1
